155 U.S. 396 (1894)
In re RICE, Petitioner.
No number.
Supreme Court of United States.
Submitted December 3, 1894.
Decided December 17, 1894.
ORIGINAL.
*402 Mr. Nathan Bijur for petitioner.
Mr. Thomas Hart, Jr., and Mr. Samuel Dickson, opposing.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
Without discussing the various matters urged upon our attention by counsel for the petitioner, it is sufficient to say that we are of opinion that the leave asked for cannot be granted.
1. Where it appears that the court whose action is sought to be prohibited has clearly no jurisdiction of the cause originally, or of some collateral matter arising therein, a party who has objected to the jurisdiction at the outset and has no other remedy is entitled to a writ of prohibition as a matter *403 of right. But where there is another legal remedy by appeal or otherwise, or where the question of the jurisdiction of the court is doubtful, or depends on facts which are not made matter of record, or where the application is made by a stranger, the granting or refusal of the writ is discretionary. Nor is the granting of the writ obligatory where the case has gone to sentence, and the want of jurisdiction does not appear upon the face of the proceedings. Smith v. Whitney, 116 U.S. 167, 173; In re Cooper, 143 U.S. 472, 495. Tested by these rules, we are clear that a proper case is not made for awarding the writ of prohibition.
2. The writ of mandamus cannot be issued to compel the court below to decide a matter before it in a particular way, or to review its judicial action had in the exercise of legitimate jurisdiction. The writ cannot be used to perform the office of an appeal or writ of error, even if no appeal or writ of error is given by law. American Construction Company v. Jacksonville Railway, 148 U.S. 372, 379.
The Circuit Court has proceeded to judgment in the premises, and we cannot revise and reverse its decision by resort to this writ in the manner proposed, nor can we command it to adjudicate upon the rights of parties not before it, by directing it to cause securities which may have been deposited to be returned to their owners, and to restore the parties to their original positions. Still less can we direct the hearing of further argument, because counsel may consider that the opportunity for the expression of his views and the presentation of objections has not been as ample as in his opinion should have been afforded. The mere fact that, in the administration of the assets of an insolvent corporation in the custody of receivers, summary proceedings are resorted to, does not in itself affect the jurisdiction of the Circuit Court as having proceeded in excess of its powers, and, where notice has been given and hearing had, the result cannot properly be interfered with by mandamus. Ex parte Parsons, 150 U.S. 150.
We perceive no ground for the extraordinary interposition of this court by the issue of either of the writs applied for.
Leave denied.